                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     BEAU H. GRAY,                                 Case No. 19-cv-03318-WHO (PR)

                                  12
                                                       Petitioner,
Northern District of California




                                                                                       ORDER OF TRANSFER
 United States District Court




                                  13
                                                 v.

                                  14     C. KOEING,

                                  15
                                                       Respondent.

                                  16

                                  17          In this federal habeas action, petitioner Beau H. Gray challenges convictions he
                                  18   received in the Shasta County Superior Court, which lies in the Eastern District.
                                  19   Accordingly, this action is TRANSFERRED to the Eastern District of California as that is
                                  20   the district of conviction. 28 U.S.C. §§ 1404(a), 2241(d); Habeas L.R. 2254-3(b). The
                                  21   Clerk shall transfer this action forthwith.
                                  22          IT IS SO ORDERED.
                                  23   Dated: July 8, 2019
                                                                                        _________________________
                                  24
                                                                                        WILLIAM H. ORRICK
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
